UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6798



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


REGINALD MANN, a/k/a     Reggie, a/k/a Radio,
a/k/a Razor,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-95-263-A, CA-97-700-AM)


Submitted:   August 28, 1997          Decided:   September 17, 1997


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Reginald Mann, Appellant Pro Se. Andrew Gerald McBride, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-
trict court. United States v. Mann, Nos. CR-95-263-A; CA-97-700-AM
(E.D.N.C. May 13, 1997). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2